HEGSeri Zee PR ode WagaLDA Document 20-2 Filed 06/11/21 Page 1 of 1 Pagghpé 143s
RECEIVED

JUN 11 2021 U.S. District Court
District of Rhode Island (Providence)
. ICT COURT.
ce eRICT OF RI CIVIL DOCKET FOR CASE #: 1:20-cv-00151-WES-LDA

Pro Se Plaintiff

Fontes v. Lopez et al Date Filed: 03/27/2020
Assigned to: District Judge William E. Smith Jury Demand: Plaintiff
Referred to: Magistrate Judge Lincoln D. Almond Nature of Suit: 550 Prisoner: Civil
Demand: $25,000 Rights
Cause: 28:1331 Fed. Question: Civil Rights Violation Jurisdiction: Federal Question
Plaintiff
Courtney Scott Fontes represented by Courtney Scott Fontes
138328
RIDOC ACI
PO Box 8273
Cranston, RI 02920
PRO SE
V.
Defendant
Mario Lopez represented by Alexander D. Schultheis
Individually and in his Official Office of the RI Attorney General
Capacity as a Correctional Officer at Civil Division
RIDOC 150 South Main Street
Providence, RI 02903

401-274-4400 ext. 2021
Email: aschultheis@riag.ri.gov
ATTORNEY TO BE NOTICED

Justin J. Sullivan

Department of the Attorney General
State of Rhode Island

150 South Main Street

Providence, RI 02903
401-274-4400

Email: jjsullivan@riag.ri.gov
ATTORNEY TO BE NOTICED

Michael W. Field

Department of Attorney General

150 South Main Street - Civil Division
Providence, RI 02903

274-4400, ext. 2380

Fax: 222-2995

Email: mfield@riag.ri.gov

https://ecf.rid.cire1.den/cgi-bin/DktRpt.pl?126794843813172-L_1_0-1 5/11/2021
